DETAILED ACTION	
In Applicant’s Response dated 12/1/2021, Applicant argued against all rejections previously set forth in the Office action dated 9/15/2021.


Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. 
Applicant first argues that; 
At page 4 of the Office Action, with respect to the recitation of “receiving .. . a request for a web application that implements a plurality of contact center functions,” the Examiner cites paragraph [0049] of Friend as providing relevant disclosure. However, Applicant respectfully submits that a careful inspection of the cited portions of Friend reveals that there is no disclosure whatsoever in relation to any of “a request,” “a web application that implements a plurality of contact center functions,” and/or any particular “contact center functions.”

The term “request” is not specifically defined and is therefore subject to broadest interpretation reasonable. The limitation is clearly and specifically taught in the prior art Friend. For example Friend states that: “If the message "cx.webchat.open" comes over the message bus 206, the message bus 206 interprets the message as a command by the interface 204(1-n) for webchat, which then requests the UI 200 to show a main overlay view, e.g., on the customer browser and/or the agent station 127(1-n). Alternately, if "cx.webchat.close" comes over the message bus 206, the UI 200 is asked to close the main webchat overlay.” So the request is the message which request the UI 

Applicant further argues that:
 At pages 6 and 7 of the Office Action, with respect to the recitation of “displaying .. . information that relates to each of the plurality of contact center functions,” the Examiner cites paragraph [0061] of Friend as providing relevant disclosure. However, Applicant respectfully submits that a careful inspection of the cited portions of Friend reveals that there is no disclosure At pages 6 and 7 of the Office Action, with respect to the recitation of “displaying information that relates to each of the plurality of contact center functions,” the Examiner cites paragraph [0061] of Friend as providing relevant disclosure. However, Applicant respectfully submits that a careful inspection of the cited portions of Friend reveals that there is no disclosure. 

Here, Applicant failed to clearly indicate how and why the prior art does not teach the claimed limitation. The limitation of “displaying information that relates to each of the plurality of contact center functions” is clearly and specifically taught in Friend, for example as indicated in paragraph 44 different contact center functions are provided to the users such as a chat server, co-browser, web engagement, call us, callback, chat, video services, knowledge center search, proactive engagement, send message, e.g., email, live assist menu with estimated wait time, sidebar, offers, etc. fig. 5 to 12 also shows different displayed information for these contact center functions. See aslo paragraph 60 for displayed for displayed information for agent functions. Therefore applicant’s argument is unpersuasive. 

. 


Allowable Subject Matter
Claims 7, 8, 9, 16, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 10, 11, 12, 13, 14, 15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend, Pub. No.: 2018/0004375A1, in view of Ouimette et al., Patent No.: 10616345B1. 

Friend discloses A method for managing contact center interactions (paragraph 40: “FIG. 2 is a block diagram of an example architecture for providing widgets 202(1-n) to customers and/or agent stations 127(1-n). The customer browser and agent stations 127(1-n) can display a user interface (UI) 200 via websites. The UI 200 allows for the customers and agent stations 127(1-n) to interact with a variety of widgets 202(1-n). A non-limiting list of the widgets 202(1-n) can include one or more of a chat server, co-browser, web engagement, call us, callback, chat, video services, knowledge center search, proactive engagement, send message, e.g., email, live assist menu with estimated wait time, sidebar, offers, etc. The widgets 202(1-n) can provide for various types of experiences to the customers and agent stations 127(1-n). More or less types of widgets 202(1-n) are possible, e.g., depending on an implementation. A widget builder UI 210 can aid with developing widgets 202(1-n) for the UI 200. The UI 200 can implement the widgets 202(1-n) over the widgets 202(1-n) respective interfaces 204(1-n). The UI 200 includes a message bus 206 to control connections of the UI 200 with the widgets 202(1-n). The UI 200 and the message bus 206 can connect via an interface 208. In one example, the message bus 206 is a universal communication bus that exposes application programming interfaces (API) over a middleware type layer. The message bus can provide flexibility to the UI 200, e.g., in a deployment and an integration of the variety of widgets 202(1-n), that can include their own business logic, over a diversity of websites, as the appearance of simple UI plugins. In general, the message bus 206 can package and share resources in different combinations of the widgets 202(1-n), or other products and service, e.g., for sharing resources between agent stations 127(1-n) at the contact center 115, between the contact center 115 and customers, etc. The widgets 202(1-n) can function with or without other plugins, and their features can be dynamically based on what plugins are available on the message bus 206.”), the method being executed by at least one processor, the method comprising: receiving, by the at least one processor from a servicing application, a request for a web application that implements a plurality of contact center functions (paragraph 49: “The message bus 206 registers views for the widget 202(1-n), e.g., HTML templates, to be shown in the different standard views of the UI 200 (308). The view can include an overlay, toolbar, etc. This generates unique namespaces for each view. The widget 202(1-n) subscribes to messages on the message bus 206 and the message bus 206 sets up actions to trigger when the message is received (310). The widget 202(1-n) publishes messages to the message bus 206, e.g., messages based on events exposed on the webchat product (312). The message bus 206 returns the product helper object. For example, webchat can be configured to open and close based on messages coming over the message bus 206. If the message "cx.webchat.open" comes over the message bus 206, the message bus 206 interprets the message as a command by the interface 204(1-n) for webchat, which then requests the UI 200 to show a main overlay view, e.g., on the customer browser and/or the agent station 127(1-n). Alternately, if "cx.webchat.close" comes over the message bus 206, the UI 200 is asked to close the main webchat overlay.”): integrating, by the at least one processor, the web (paragraph 40: “FIG. 2 is a block diagram of an example architecture for providing widgets 202(1-n) to customers and/or agent stations 127(1-n). The customer browser and agent stations 127(1-n) can display a user interface (UI) 200 via websites. The UI 200 allows for the customers and agent stations 127(1-n) to interact with a variety of widgets 202(1-n). A non-limiting list of the widgets 202(1-n) can include one or more of a chat server, co-browser, web engagement, call us, callback, chat, video services, knowledge center search, proactive engagement, send message, e.g., email, live assist menu with estimated wait time, sidebar, offers, etc. The widgets 202(1-n) can provide for various types of experiences to the customers and agent stations 127(1-n). More or less types of widgets 202(1-n) are possible, e.g., depending on an implementation. A widget builder UI 210 can aid with developing widgets 202(1-n) for the UI 200. The UI 200 can implement the widgets 202(1-n) over the widgets 202(1-n) respective interfaces 204(1-n). The UI 200 includes a message bus 206 to control connections of the UI 200 with the widgets 202(1-n). The UI 200 and the message bus 206 can connect via an interface 208. In one example, the message bus 206 is a universal communication bus that exposes application programming interfaces (API) over a middleware type layer. The message bus can provide flexibility to the UI 200, e.g., in a deployment and an integration of the variety of widgets 202(1-n), that can include their own business logic, over a diversity of websites, as the appearance of simple UI plugins. In general, the message bus 206 can package and share resources in different combinations of the widgets 202(1-n), or other products and service, e.g., for sharing resources between agent stations 127(1-n) at the contact center 115, between the contact center 115 and customers, etc. The widgets 202(1-n) can function with or without other plugins, and their features can be dynamically based on what plugins are available on the message bus 206.”); and displaying, by the at least one processor, a UI that includes information that relates to each of the plurality of contact center functions (paragraph 61: “FIG. 13 is a flowchart of an example logic for dynamic context driven UI 200. In one example, the UI 200 can execute on the agent station 127(1-n). In some embodiments, the dynamically adjusted UI 200 can change the views and/or menu structure (1304) based on detecting a suggestibility of actions (1302), e.g., "you may want to adjust your routing strategy," which provides dynamic contextuality (real time state of the contact center 115), not just static contextuality (what is the user role and typical actions for this resource for that type of user). Additionally or alternatively, the UI 200 can communicate context in a prioritized manner, extending the suggestibility to bring user attention to the decision support prioritization determination of the suggestions, e.g., by positioning highest priority items at the top of a list, in bigger font type, in bold type, and/or in a different color, etc.”).
Friend does not disclose the aspect of displaying, by the at least one processor, a ribbon that includes information that relates to each of the plurality of contact center functions. 
However Ouimette discloses the aspect of displaying, by the at least one processor, a ribbon that includes information that relates to each of the plurality of contact center functions (fig.2 and 4, column 14 line 36 to 46: “FIG. 4 examines selection portions of the agent tile 350 and the session identifier pane 340 in greater detail. The agent tile 350 may be used to indicate the agent currently logged in. A photo or caricature may be included along with a name, nickname, agent number, or other identifier. Other information may be included, such as time since the agent has logged in at the beginning of their shift. Typically, the name/photo information is static, and does not change based on the selected communication session. Other portions, such as log-in time, performance indicators, etc., may be dynamically determined. In this embodiment the voice CSI 410 shows a status indicator ("Connected") via text and a telephone number 414 that is associated with this communication session. A telephone icon 412 provides a visual indicator of the type of communication session, which in this case is voice. In some embodiments, the telephone icon 412 may have different positions/shapes to represent different status, e.g., it can have a first position for an active call and a second position representing a call on hold. In this example, the voice CSI 410 is shown as selected. A particular CSI that is selected may be highlighted or differentiated in some manner, so as to indicate to the agent which CSI is presently selected. In one embodiment, the agent can select a CSI using a mouse, pointing device, keyboard, touch screen, or other such means. Selecting another CSI automatically results in de-selecting the current CSI. In some embodiments only the agent can manually alter the CSI selected, whereas in other embodiments, an event may result in selecting a CSI on behalf of the agent.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Ouimette to Friend so the user can easily see all the functions 


With regard to claims 2 and 11 and 20:
 Friend and Ouimette disclose The method of claim 1, further comprising embedding the ribbon in a user interface screen of the servicing application (Ouimette fig. 2 Column 13 line 7 to line 22 “FIG. 2 illustrates one embodiment of the MS-GUI 200. This example illustrates one embodiment of a screen display that an agent may see. The MS-GUI 200 involves a number of communications sessions and the agent is present with high level information about the different communication sessions as well as detailed information about a particular currently selected communication session. In this case, the currently select communication session is a voice-oriented communication session. Although there are various icons, functions, and information presented, the information is carefully organized to facilitate agent review and further facilitates agent review of information about other pending communication sessions. Each of the portions of the MS-GUI will be discussed at a high level, and then examples of various embodiments are shown.”).

With regard to claims 3 and 12:
 Friend and Ouimette disclose the method of claim 2, wherein the ribbon is displayed in a section of the user interface screen that is positioned adjacent to a task  (Ouimette see fig. 2 wherein the ribbon is displayed adjacent to a task that include hangup, hold transfer and so on.  Column 13 line 7 to line 22: “FIG. 2 illustrates one embodiment of the MS-GUI 200. This example illustrates one embodiment of a screen display that an agent may see. The MS-GUI 200 involves a number of communications sessions and the agent is present with high level information about the different communication sessions as well as detailed information about a particular currently selected communication session. In this case, the currently select communication session is a voice-oriented communication session. Although there are various icons, functions, and information presented, the information is carefully organized to facilitate agent review and further facilitates agent review of information about other pending communication sessions. Each of the portions of the MS-GUI will be discussed at a high level, and then examples of various embodiments are shown.”).

With regard to claims 4 and 13:
 Friend and Ouimette disclose the method of claim 1, wherein the plurality of contact center functions includes at least two from among a user status function that maintains an agent state and a channel activity state (Ouimette see fig. 4 part 350, column 14 line 25 to line 35: “The agent tile 350 contains information about the agent that is currently logged into the communications handler system. The agent tile may include a name, photo/image associated with the agent, and other agent-specific related information, such as their current shift statistics, key performance indicators, etc. At least portions of the agent tile typically static, i.e., the photo/name do not change based on the particular communication session or campaign currently selected. However, other values, such as performance parameters, may be specific to the currently selected communication session or campaign.” ), a profile function that maintains agent profile information, a discovery' function that provides information relating to available sendees and corresponding Uniform Resource Locators (URLs), a call function that relates to incoming and outgoing telephone calls, a notification function, that establishes a web socket for events, and a. queue function that relates to queue statistics (Ouimette fig. 4, column 15 line 1 to line 19: “n this embodiment the voice CSI 410 shows a status indicator ("Connected") via text and a telephone number 414 that is associated with this communication session. A telephone icon 412 provides a visual indicator of the type of communication session, which in this case is voice. In some embodiments, the telephone icon 412 may have different positions/shapes to represent different status, e.g., it can have a first position for an active call and a second position representing a call on hold. In this example, the voice CSI 410 is shown as selected. A particular CSI that is selected may be highlighted or differentiated in some manner, so as to indicate to the agent which CSI is presently selected. In one embodiment, the agent can select a CSI using a mouse, pointing device, keyboard, touch screen, or other such means. Selecting another CSI automatically results in de-selecting the current CSI. In some embodiments only the agent can manually alter the CSI selected, whereas in other embodiments, an event may result in selecting a CSI on behalf of the agent.”).

With regard to claims 5 and 14:
 Friend and Ouimette disclose the method of claim 1 wherein each of the plurality of contact center functions (Friend paragraph 40: “FIG. 2 is a block diagram of an example architecture for providing widgets 202(1-n) to customers and/or agent stations 127(1-n). The customer browser and agent stations 127(1-n) can display a user interface (UI) 200 via websites. The UI 200 allows for the customers and agent stations 127(1-n) to interact with a variety of widgets 202(1-n). A non-limiting list of the widgets 202(1-n) can include one or more of a chat server, co-browser, web engagement, call us, callback, chat, video services, knowledge center search, proactive engagement, send message, e.g., email, live assist menu with estimated wait time, sidebar, offers, etc. The widgets 202(1-n) can provide for various types of experiences to the customers and agent stations 127(1-n). More or less types of widgets 202(1-n) are possible, e.g., depending on an implementation. A widget builder UI 210 can aid with developing widgets 202(1-n) for the UI 200. The UI 200 can implement the widgets 202(1-n) over the widgets 202(1-n) respective interfaces 204(1-n). The UI 200 includes a message bus 206 to control connections of the UI 200 with the widgets 202(1-n). The UI 200 and the message bus 206 can connect via an interface 208. In one example, the message bus 206 is a universal communication bus that exposes application programming interfaces (API) over a middleware type layer. The message bus can provide flexibility to the UI 200, e.g., in a deployment and an integration of the variety of widgets 202(1-n), that can include their own business logic, over a diversity of websites, as the appearance of simple UI plugins. In general, the message bus 206 can package and share resources in different combinations of the widgets 202(1-n), or other products and service, e.g., for sharing resources between agent stations 127(1-n) at the contact center 115, between the contact center 115 and customers, etc. The widgets 202(1-n) can function with or without other plugins, and their features can be dynamically based on what plugins are available on the message bus 206.”) is implemented as a respective cloud native microservice (Friend paragraph 42: “The message bus 206 can include an asynchronous front-end publish and subscribe bus that allows the UI 200 and widgets 202(1-n) to communicate and/or cooperate by registering their API's on the message bus 206. Additional or alternative to acting as a layer between the server and the front-end, the message bus 206 can be used purely on the server to provide communication between different components on the server. In one embodiment, the message bus 206 includes a plugin architecture operating in the JavaScript asynchronous module definition (AMD) environment which provides the API for determining code modules and their dependencies, and loading them asynchronously. While JavaScript is used for the sake of explanation, additionally or alternatively, the architecture can used for native applications, web applications, non-digital applications, e.g., audible widgets, etc. The architecture can include one or more of consolidated global configuration objects, shared UI components and styles, utilities and common functions, micro-UI controllers, window managers, e.g., to position and display logic for widgets, dock view, overlay modals, full screen, utilities, e.g., for first and third party plugin developers, webchat service tester, and watchman, etc. Plugin package contents includes one or more of hypertext markup language (HTML) files, cascading style sheet (CSS)/less files, localization strings, JavaScript Controller, and JavaScript resources. Packing and initialization includes one or more of custom bundles to match licensing, complete bundles with runtime plugin selection, order of initialization, required core plugins, optional licensed plugins, and customer-defined plugins. Customer defined plugins include one or more of customer built plugins to seamlessly integrate with widgets 202(1-n), plugin utilities and services available to customers, and service plugins to replace any of widgets 202(1-n).”).

With regard to claims 6 and 15:
 Friend and Ouimette disclose the method of claim 5, wherein the web application includes a JavaScript software development kit that connects each respective cloud native microservice to a transaction processing application (Friend paragraph 42: “The message bus 206 can include an asynchronous front-end publish and subscribe bus that allows the UI 200 and widgets 202(1-n) to communicate and/or cooperate by registering their API's on the message bus 206. Additional or alternative to acting as a layer between the server and the front-end, the message bus 206 can be used purely on the server to provide communication between different components on the server. In one embodiment, the message bus 206 includes a plugin architecture operating in the JavaScript asynchronous module definition (AMD) environment which provides the API for determining code modules and their dependencies, and loading them asynchronously. While JavaScript is used for the sake of explanation, additionally or alternatively, the architecture can used for native applications, web applications, non-digital applications, e.g., audible widgets, etc. The architecture can include one or more of consolidated global configuration objects, shared UI components and styles, utilities and common functions, micro-UI controllers, window managers, e.g., to position and display logic for widgets, dock view, overlay modals, full screen, utilities, e.g., for first and third party plugin developers, webchat service tester, and watchman, etc. Plugin package contents includes one or more of hypertext markup language (HTML) files, cascading style sheet (CSS)/less files, localization strings, JavaScript Controller, and JavaScript resources. Packing and initialization includes one or more of custom bundles to match licensing, complete bundles with runtime plugin selection, order of initialization, required core plugins, optional licensed plugins, and customer-defined plugins. Customer defined plugins include one or more of customer built plugins to seamlessly integrate with widgets 202(1-n), plugin utilities and services available to customers, and service plugins to replace any of widgets 202(1-n).”). 

Claim 10 is rejected for the same reason as claim 1. 

Claim 19 is rejected for the same reason as claim 1. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DI XIAO/Primary Examiner, Art Unit 2179